1    Richard A. Wright
     Wright Marsh & Levy
2    300 S. Fourth Street, Suite 701
     Las Vegas, NV 89101
3    702-382-3003
     rick@wmllawlv.com
4
     John Balazs
5    Attorney at Law
     916 2nd Street, Suite F
6    Sacramento, CA 95814
     916-447-9299
7    john@balazslaw.com

8    Attorneys for defendant
     Jose Luis Reynaldo Reyes-Castillo
9

10
                       UNITED STATES DISTRICT COURT
11                          DISTRICT OF NEVADA
12
     United States of America,
13                                            Case No. 2:19-cr-00103-JCM-VCF
                  Plaintiff,
14                                            MOTION TO AMEND COMPLEX
                  v.                          CASE SCHEDULING ORDER
15
     Jose Luis Reynaldo Reyes-Castillo,
16   et al.

17                Defendants.

18

19         Defendants    JOSE    LUIS    REYNALDO       REYES-CASTILLO,       MIGUEL

20   TORRES-ESCOBAR, and DAVID ARTURO PEREZ-MANCHAME, through their re-

21   spective attorneys, hereby move the Court to amend the complex case scheduling

22   order entered in this case on June 7, 2019 (ECF No. 28) as set forth below. Counsel
1    for the government do not oppose this motion. Given the complexity of the evidence,

2    volume of discovery, and death penalty protocol process (for all three charged de-

3    fendants), it is unreasonable to expect each defendant could adequately prepare for

4    trial within the timeframe mandated by the Speedy Trial Act and the initial complex

5    case scheduling order .

6                     I.   COMPLEXITY AND VOLUME OF THE CASE

7    A.    The Charges, Potential Penalties, and Case Status

8          1.     On April 30, 2019, a federal grand jury seated in Las Vegas, Nevada

9    returned a three-count Indictment charging three defendants – JOSE LUIS REYN-

10   ALDO REYES-CASTILLO, a.k.a. “Molesto,” MIGUEL TORRES-ESCOBAR, a.k.a.

11   “Chamilo,” and DAVID ARTURO PEREZ-MANCHAME, a.k.a. “Walter Melendez,”

12   a.k.a. “Herbi” –– with offenses related to the January 21, 2018 murder of Arquimidez

13   Sandoval-Martinez. (ECF No. 1). More specifically, all three defendants are charged

14   with Murder in Aid of Racketeering (VICAR Murder), in violation of Title 18, United

15   States Code, Sections 1959(a)(1) and 2 (Count One); Using, Carrying, and Discharg-

16   ing a Firearm During and In Relation to a Crime of Violence, in violation of Title 18,

17   United States Code, Sections 924(c) (Count Two); and Causing Death Through the

18   Use of A Firearm, in violation of Title 18, United States Code, Sections 924(j) and 2

19   (Count Three).

20         2.     Counts One and Three are both death penalty eligible offenses. Count

21   Two carries a mandatory minimum penalty of 10 years’ imprisonment and a statu-

22   tory maximum penalty of life imprisonment.



                                            2
1             3.   The Indictment alleges that the defendants were members and associ-

2    ates of the criminal street gang Mara Salvatrucha, commonly known as MS-13, and

3    the Parkview clique in Las Vegas, Nevada, specifically. The Indictment further al-

4    leges that MS-13, including its leaders, members, and associates, constituted an en-

5    terprise which engaged in racketeering activity consisting of multiple acts involving

6    murder, kidnapping, and robbery, among other offenses.

7             4.   The discovery in this case will be voluminous. It includes, but is not

8    limited to, thousands of pages of documents, including the complete “murder book”,

9    investigative reports from both federal and state agencies, court documents, photo-

10   graphs, medical examiner reports, summaries and/or transcripts of multi-hour in-

11   terviews with various individuals (several of which involve Spanish speakers and

12   are in the process of being translated), toll records, forensic reports and related data,

13   social media records, and other such materials; multiple audio and video recordings;

14   and items of physical evidence, including clothing, knives, firearms, and other such

15   items.

16            5.   On September 26, 2019, the Court granted the parties motion for a pro-

17   tective order governing discovery. (ECF No. 41).

18            6.   On or about October 15, 2019, the Government produced initial discov-

19   ery involving its “murder book” for the Sandoval-Martinez murder as set forth in

20   paragraph 4, above. The defendants have begun reviewing this discovery and will

21   require substantial additional time in order to thoroughly review the discovery, con-

22   duct any necessary follow-up investigation, apprise their clients of the nature of the



                                             3
1    evidence against them, and research, prepare, and file any necessary pretrial mo-

2    tions that defense counsel deem necessary given the evidence and posture of the

3    case. Counsel will also need to review discovery in order to make an informed deci-

4    sion as to whether to seek a plea agreement.

5          7.      A number of counsel in this case, including both counsel for defendant

6    Perez-Manchame and learned counsel for defendant Torres-Escobar, have also been

7    representing parties in a pending trial in United States v. Palafox, No. 2:16-CR-0265-

8    GMN. That trial started on July 29, 2019 and is not expected to conclude until later

9    this month.

10         8.      Moreover, all three defendants are charged with death penalty eligible

11   offenses. Whether the government decides to seek death or seek approval not to seek

12   death, such requires compliance with death penalty protocol processes which will be

13   time-consuming and will require participation of counsel for each defendant with

14   regard to presenting mitigating information. Defense counsel will need sufficient

15   time to accumulate mitigation information to present to the United States Attorney

16   and the Attorney General of the United States.

17   B.    Proposed Complex Case Schedule

18         i.      The Initial Discovery Phase

19         The parties propose that the government shall confer and meet the obligation

20   to disclose and provide the following:

21

22



                                              4
1          a.     all statements of the respective defendants, as well as documents, ob-

2    jects, audio and video recordings, expert reports, and anything else required to be

3    disclosed under Federal Rule of Criminal Procedure 16(a)(1)(A)-(F);

4          b.     all search warrants and other court orders that relate to evidence that

5    may be offered at trial;

6          c.     all police or investigative reports that are relevant and material to the

7    charges in the Indictment;

8          d.     each respective defendant’s criminal record, if applicable;

9          The Government has acknowledged its continuing duty to disclose additional

10   evidence that is discovered subsequent to the initial production, pursuant to Federal

11   Rule of Criminal Procedure 16(c).

12         ii.    The Discovery Motions Schedule to Resolve Any Discovery Dis-
                  putes and Pretrial Motions Schedule
13
           The parties acknowledge a duty to make good faith efforts to meet and confer
14
     with each other to resolve informally any dispute over the scope, manner, and
15
     method of disclosures before seeking relief from the Court. A breach of the duty to
16
     meet and confer, by either party, may serve as a basis to grant or deny any subse-
17
     quent motion for appropriate relief made by the Court. If the parties are unable to
18
     agree or resolve disputes after good faith efforts to do so, the parties propose the
19
     following pretrial motions schedule for both discovery motions and other motions:
20
           a.     Discovery and/or pretrial motions, including notices of any defense un-
21
     der Rules 12.1, 12.2, and 12.3, joinder, and severance under Rule 8 of the Federal
22
     Rules of Criminal Procedure, shall be filed on or before July 6, 2020;

                                            5
1           b.     Response to discovery and/or pretrial motions to be filed on or before

2    August 3, 2020;

3           c.     Replies to responses to discovery and/or pretrial motions are to be filed

4    on or before August 24, 2020.

5           The parties agree and stipulate that they may need to continue the aforemen-

6    tioned dates based on discovery and other extenuating circumstances. The parties

7    will submit any stipulations to continue deadlines as soon as practicable.

8           iii.   The Second Discovery Phase

9           The parties propose that NO LATER THAN 90 DAYS BEFORE TRIAL: the

10   government will provide its expert witness disclosures in accordance with Fed. R.

11   Crim. P. 16(a)(1)(G).

12          iv.    The Third Discovery Phase

13          The parties propose that NO LATER THAN 60 DAYS BEFORE TRIAL:

14          a.     the government will identify recordings, transcripts/translations of re-

15   cordings, or portions thereof, that will be offered in its case-in-chief at trial; and

16          b.     the defendants will provide their expert witness disclosures in accord-

17   ance with Fed. R. Cri. P. 16(b)(1)(C).

18          v.     The Fourth Discovery Phase

19          The parties propose that NO LATER THAN 30 DAYS BEFORE TRIAL:

20          a.     the defendants will identify recordings, transcripts/translations of re-

21   cordings, or portions thereof, that will be offered in their respective case-in-chief at

22   trial; and



                                              6
1          b.     the government will provide disclosures of Brady material and Giglio

2    material.

3          vi.    The Fifth Discovery Phase

4          The parties propose that NO LATER THAN 10 DAYS BEFORE TRIAL:

5          a.     the parties will disclose any summaries, charts or calculations that will

6    be offered in their respective case-in-chief at trial; and

7          b.     the government will disclose any statements of witnesses under Title

8    18, United States Code, Section 3500, and reports of interviews for those witnesses

9    the Government anticipates possibly calling in its case-in-chief, unless the govern-

10   ment files a motion for protective order under Rules 16(d)(1) at the time said state-

11   ments are due herein.

12         vii.   The Sixth Discovery Phase

13         The parties propose that NO LATER THAN THE FIRST DAY OF TRIAL:

14   each defendant will disclose any statements of witnesses the defendant intends to

15   call in his case-in-chief, unless the defendants file a motion for protective order under

16   Rules 16(d)(1) at the time said statement is due herein.

17         viii. Supplemental Motions

18         The parties agree that any supplemental motion can be filed upon a showing

19   of good cause as determined by the Court. These motions shall be based on issues

20   unforeseen to the parties at the time this agreement was filed.

21

22



                                              7
1          ix.    Trial

2          The parties agree that, subject to the schedule and approval of the Court, the

3    setting of a new trial date in Spring 2021. The parties anticipate that trial of the

4    matter will last approximately six to eight weeks, depending on the number of de-

5    fendants who proceed to trial.

6

7                         II.   CONCLUSION RE: COMPLEXITY

8          For the foregoing reasons, it is in the interest of the defendants, their respec-

9    tive counsel, and the Government to modify the normal trial time limits established

10   by Title 18, United States Code, Section 3161, and the initial complex case schedul-

11   ing order. Complicated and voluminous motions are anticipated requiring additional

12   time for the parties to research applicable law and respond. Additionally, the Court

13   may have to review, consider, and rule on all such motions and responses. All par-

14   ties, including the Court, have an interest in seeing this case presented in an efficient

15   and well-organized manner during both the discovery and trial phases. This will

16   ensure the evidence is presented to a jury without unnecessary and time-consuming

17   delays.

18         Accordingly, the parties agree that all time from the arraignment and plea

19   until such time as the Court shall rule otherwise should be excluded for purposes of

20   speedy trial calculations, pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(i)-(ii).

21   The exclusion is appropriate because of the nature and complexity of the prosecution

22   as well as the number of defendants. The ends of justice served by this exclusion of



                                             8
1    time far outweigh the interest that the public and the defendants have in a speedy

2    trial.

3             WHEREFORE, PREMISES CONSIDERED, the defendants respectfully re-

4    quests this Court to continue to certify this cause as a complex case, therefore tolling

5    the time limits under the Speedy Trial Act, Title 18, United States Code, Section

6    3161, and to amend the initial scheduling order as set forth herein and as it may

7    deem appropriate, considering the matters stated herein.

8             Dated: January 6, 2020.        Respectfully submitted,

9
                                             NICHOLAS A. TRUTANICH
10                                           United States Attorney

11                                                       /s/
                                             SHAHEEN P. TORGOLEY
12                                           Assistant U.S. Attorney

13                                           DAVID L. JAFFE
                                             Chief, Organized Crime & Gang Section
                                             U.S. Department of Justice
14
                                                          /s/
15                                           JOHN S. HAN
                                             JEREMY FRANKER
16                                           CHRISTOPHER TAYLOR
                                             Trial Attorneys
17
                                                          /s/
18                                           RICHARD A. WRIGHT
                                             JOHN BALAZS
19                                           Counsel for defendant JOSE LUIS
                                             REYES-CASTILLO
20
                                                          /s/
21                                           MICHAEL J. MICELI
                                             AMY E. JACKS
22                                           Counsel for defendant
                                             MIGUEL TORRES-ESCOBAR

                                             9
1                                                   /s/
                                       ANDREA L. LUEM
2                                      MICHAEL J. KENNEDY
                                       Counsel for defendant
3                                      DAVID ARTURO PEREZ-MANCHAME

4

5    IT IS SO ORDERED:

6
                                           1-7-2020
7
     CAM FERENBACH                            Date
8    United States Magistrate Judge

9

10

11

12

13

14

15

16

17

18

19

20

21

22



                                      10
1                           CERTIFICATE OF SERVICE

2          I certify that a copy of the foregoing MOTION TO AMEND COMPLEX

3    CASE SCHEDULING ORDER was served upon counsel of record, via Electronic

4    Case Filing (ECF).

5          Dated: January 6, 2020.

6

7                                     _________/s/________________
                                      John Balazs
8                                     Attorney at Law

9

10

11

12

13

14

15

16

17

18

19

20

21

22



                                     11
